Case: 20-20438     Document: 00516069346         Page: 1     Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 26, 2021
                                  No. 20-20438                           Lyle W. Cayce
                                                                              Clerk

   Mari Leigh Oliver,

                                                           Plaintiff—Appellant,

                                       versus

   Bret Champion; Brian Greeney; Thomas Hensley;
   Kimberley Walters; Lance Alexander; Stephen
   Naetzker; Jennifer Walton; Klein Independent School
   District; Angie Richard,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CV-3234


   Before Smith, Stewart, and Willett, Circuit Judges.
   Per Curiam:*
          The Texas Education Code mandates that school districts “require
   students, once during each school day,” to recite the “pledge of allegiance to
   the United States.” Tex. Educ. Code § 25.082(b)(1). The Code contains


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20438        Document: 00516069346              Page: 2       Date Filed: 10/26/2021




                                         No. 20-20438


   a parental opt-out provision whereby parents or guardians, upon “written
   request,” may excuse their children from reciting the pledge. Id. § 25.082(c).
   The Klein Independent School District has adopted a district-wide policy
   that tracks the state’s pledge mandate.
           Mari Oliver attended a high school within Klein ISD. She has sued
   teachers, administrators, and Klein ISD under 42 U.S.C. § 1983, claiming
   they all violated her First Amendment right against compelled speech by
   requiring her to recite the pledge. 1 Importantly, Oliver admits that her claim
   is not predicated on a contention that the pledge mandate, itself, is
   unconstitutional. 2 Rather, Oliver’s claim is predicated on her contention that
   her mother complied with the parental opt-out provision—something the
   parties vigorously dispute. We express no opinion on that dispute.
   Nonetheless, we AFFIRM summary judgment for Defendants.
           We review summary judgment de novo. S. ex rel. E.H.F. v. Garza, 912
   F.3d 778, 783 (5th Cir. 2019). We will reverse only if a genuine dispute of
   material fact exists or if the nonmovant was not entitled to judgment as a
   matter of law. Id. A material-fact dispute is “genuine” only “if the evidence
   is such that a reasonable jury could return a verdict for the nonmoving
   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


           1
             On appeal, Oliver adequately briefs only her compelled-speech claim—that the
   Defendants violated her right “to not participate in the pledge.” Though her complaint
   alleged other claims as well, Federal Rule of Appellate Procedure 28 requires appellants to
   provide “reasons,” with “citations to the authorities and parts of the record” supporting
   them, that warrant reversal. Fed. R. App. P. 28(a)(8)(A). Only Oliver’s compelled-
   speech claim meets Rule 28’s standard. Therefore, Oliver has waived appellate review of
   any other claims against the Defendants. Trevino v. Johnson, 168 F.3d 173, 181 n.3 (5th Cir.
   1999) (holding “undeveloped,” “inadequately argued” issues waived on appeal).
           2
            Because Oliver does not challenge the pledge mandate’s constitutionality, we
   must presume its constitutionality. See McDonald v. Bd. of Election Comm’rs, 394 U.S. 802,
   809 (1969) (“Legislatures are presumed to have acted constitutionally . . . .”).




                                                2
Case: 20-20438     Document: 00516069346          Page: 3    Date Filed: 10/26/2021




                                   No. 20-20438


          Despite Oliver’s belief otherwise, a reasonable jury could not return a
   verdict in her favor. Even if her mother complied with the parental opt-out
   provision, the record demonstrates that none of the Defendants ever
   compelled Oliver to recite the pledge. Cf. Tex. Educ. Code § 25.082(b)–
   (c) (excusing a student from reciting the pledge upon written request of a
   parent). Since Oliver “has failed to make a sufficient showing on an essential
   element of her case with respect to which she has the burden of proof,”
   Defendants were entitled to summary judgment. Celotex Corp. v. Catrett, 477
   U.S. 317, 323 (1986).
          AFFIRMED.




                                         3